Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of November 13, 2005

 

among

 

GEORGIA-PACIFIC CORPORATION,

as the Borrower,

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent,

 

THE OTHER LENDERS PARTY HERETO,

 

and

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent and Documentation Agent

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

Sole Lead Arranger and Sole Book Manager

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I.           DEFINITIONS AND ACCOUNTING TERMS      1.01    Defined
Terms    1 1.02    Other Interpretive Provisions    21 1.03    Accounting Terms
   21 1.04    Times of Day    22      ARTICLE II.           THE COMMITMENTS AND
BORROWINGS      2.01    Revolving Loans    22 2.02    Borrowings, Conversions
and Continuations of Revolving Loans    22 2.03    [Reserved]    24 2.04   
[Reserved]    24 2.05    Prepayments    24 2.06    Termination or Reduction of
Commitments    24 2.07    Repayment of Loans    25 2.08    Interest    25 2.09
   Fees    26 2.10    Computation of Interest and Fees    26 2.11    Evidence of
Debt    27 2.12    Payments Generally; Administrative Agent’s Clawback    27
2.13    Sharing of Payments by Lenders    29      ARTICLE III.           TAXES,
YIELD PROTECTION AND ILLEGALITY      3.01    Taxes    29 3.02    Illegality   
32 3.03    Inability to Determine Rates    32 3.04    Increased Costs; Reserves
on Eurocurrency Rate Loans    32 3.05    Compensation for Losses    34 3.06   
Mitigation Obligations; Replacement of Lenders    35 3.07    Survival    35     
ARTICLE IV.           CONDITIONS PRECEDENT TO BORROWINGS      4.01    Conditions
of Initial Borrowing    35 4.02    Conditions to all Borrowings    37

 

-i-



--------------------------------------------------------------------------------

     ARTICLE V.           REPRESENTATIONS AND WARRANTIES      5.01    Existence,
Qualification and Power    38 5.02    Authorization; No Contravention    38 5.03
   Governmental Authorization; Other Consents    39 5.04    Binding Effect    39
5.05    Financial Statements; No Material Adverse Effect    39 5.06   
Litigation    39 5.07    No Default; Burdensome Restrictions    40 5.08   
Ownership of Property; Liens    40 5.09    Environmental Compliance    40 5.10
   Labor Matters    40 5.11    Taxes    41 5.12    ERISA Compliance    41 5.13
   Subsidiaries    42 5.14    Margin Regulations; Investment Company Act; Public
Utility Holding Company Act    42 5.15    Compliance with Laws    42 5.16   
Foreign Asset Control Regulations    42      ARTICLE VI.           AFFIRMATIVE
COVENANTS      6.01    Financial Statements    43 6.02    Certificates; Other
Information    43 6.03    Notices    45 6.04    Payment of Taxes, Etc    45 6.05
   Preservation of Existence, Etc    46 6.06    Maintenance of Properties    46
6.07    Maintenance of Insurance    46 6.08    Compliance with Laws    46 6.09
   Books and Records    46 6.10    Inspection Rights    47 6.11    Use of
Proceeds    47 6.12    ERISA Plans    47 6.13    Environmental Compliance;
Notice    47      ARTICLE VII.           NEGATIVE COVENANTS      7.01    Liens
   47 7.02    Limitation on Sale and Leaseback Transactions    50 7.03   
Exemption from Limitation on Liens and Sale and Leaseback Transactions    50
7.04    Fundamental Changes of the Borrower    51 7.05    Fundamental Changes of
Subsidiary Guarantors    51 7.06    Accounting Changes    52



--------------------------------------------------------------------------------

7.07    Margin Regulations    53 7.08    Negative Pledges, Etc    53 7.09   
Change in Nature of Business    53 7.10    Financial Covenants    53     
ARTICLE VIII.           EVENTS OF DEFAULT AND REMEDIES      8.01    Events of
Default    53 8.02    Remedies Upon Event of Default    56 8.03    Application
of Funds    56      ARTICLE IX.           ADMINISTRATIVE AGENT      9.01   
Appointment and Authority    57 9.02    Rights as a Lender    57 9.03   
Exculpatory Provisions    57 9.04    Reliance by Administrative Agent    58 9.05
   Delegation of Duties    58 9.06    Resignation of Administrative Agent    59
9.07    Non-Reliance on Administrative Agent and Other Lenders    59 9.08    No
Other Duties, Etc    59 9.09    Administrative Agent May File Proofs of Claim   
60 9.10    Releases of Subsidiary Guarantor    60      ARTICLE X.          
MISCELLANEOUS      10.01    Amendments, Etc    61 10.02    Notices;
Effectiveness; Electronic Communication    62 10.03    No Waiver; Cumulative
Remedies    63 10.04    Expenses; Indemnity; Damage Waiver    64 10.05   
Payments Set Aside    65 10.06    Successors and Assigns    66 10.07   
Treatment of Certain Information; Confidentiality    68 10.08    Right of Setoff
   69 10.09    Interest Rate Limitation    69 10.10    Counterparts;
Integration; Effectiveness    70 10.11    Survival of Representations and
Warranties    70 10.12    Severability    70 10.13    Replacement of Lenders   
70 10.14    Governing Law; Jurisdiction; Etc    71 10.15    Waiver of Jury Trial
   72 10.16    USA PATRIOT Act Notice    72



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    –    Revolving Loan Commitments and Applicable Revolving Loan
Percentages 5.05    –    Supplement to Financial Statements 5.06    –   
Litigation 5.09    –    Environmental Matters 5.10    –    Labor Matters 5.13   
–    Subsidiaries 7.01    –    Existing Liens 10.02    –    Administrative
Agent’s Office; Certain Addresses for Notices EXHIBITS      –    Form of A    –
   Facility Loan Notice B    –    Revolving Loan Note C    –    Compliance
Certificate D    –    Assignment and Assumption E    –    Subsidiary Guaranty F
   –    Legal Opinion



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is dated and entered into as of November 13,
2005 among GEORGIA-PACIFIC CORPORATION, a Georgia corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and GOLDMAN SACHS CREDIT PARTNERS L.P., as
Administrative Agent.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Accession Agreement” means an Accession Agreement to Subsidiary Guaranty in the
form attached to the Subsidiary Guaranty as Annex 1.

 

“Act” has the meaning specified in Section 10.16.

 

“Administrative Agent” means GSCP in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the specified Person.

 

“Aggregate Revolving Loan Commitments” means the Revolving Loan Commitments of
all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Amendment” means a waiver of the applicability of the change of control
definition in the Existing Facilities to the execution of the Merger Agreement
or an amendment to such definition so that the execution of the Merger Agreement
does not constitute a change of control under the Existing Facilities.



--------------------------------------------------------------------------------

“Applicable Revolving Loan Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Loan Commitments represented by such Lender’s Revolving Loan
Commitment at such time. If the commitment of each Lender to make Revolving
Loans has been terminated pursuant to Section 8.02 or, if the Aggregate
Revolving Loan Commitments have expired, then the Applicable Revolving Loan
Percentage of each Lender shall be determined based on the Applicable Revolving
Loan Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Revolving Loan Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means:

 

(a) with respect to Eurocurrency Rate Loans, from time to time, the following
percentage per annum, based upon the Pricing Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

  

Pricing Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Rate for
Eurocurrency Rate
Loans


--------------------------------------------------------------------------------

 

Pricing Level 1

   Less than or equal to 2.25:1.0    0.550 %

Pricing Level 2

   Less than or equal to 3.25:1.0 but greater than 2.25:1.0    0.750 %

Pricing Level 3

   Less than or equal to 4.00:1.0 but greater than 3.25:1.0    1.075 %

Pricing Level 4

   Greater than 4.00:1.0    1.475 %

 

(b) with respect to Base Rate Loans, from time to time, the following percentage
per annum, based upon the Pricing Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

  

Pricing Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Rate for
Base Rate Loans


--------------------------------------------------------------------------------

 

Pricing Level 1

   Less than or equal to 2.25:1.0    0 %

Pricing Level 2

   Less than or equal to 3.25:1.0 but greater than 2.25:1.0    0 %

Pricing Level 3

   Less than or equal to 4.00:1.0 but greater than 3.25:1.0    0.075 %

Pricing Level 4

   Greater than 4.00:1.0    0.475 %

 

With respect to each of clauses (a) and (b) above in this definition of
“Applicable Rate”, any increase or decrease in the Applicable Rate resulting
from a change in the Pricing Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance

 

-2-



--------------------------------------------------------------------------------

Certificate is delivered pursuant to Section 6.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level that is one level lower than the Pricing Level
currently in effect (i.e., if Pricing Level 2 is currently in effect, then the
Pricing Level that is one level lower than such Pricing Level 2 shall be Pricing
Level 3) shall apply (the “Applied Applicable Rate Pricing Level”) as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered; provided, further, however, if such Compliance
Certificate is subsequently delivered for the applicable fiscal quarter and such
Compliance Certificate shows either (A) a decrease in the Applicable Rate
resulting from a change in the Pricing Leverage Ratio, which thereby results in
a Pricing Level higher than the current Applied Applicable Rate Pricing Level
(i.e., if such Applied Applicable Rate Pricing Level is Pricing Level 3, a
higher Pricing Level would be Pricing Level 1 or 2, as the case may be) or
(B) an increase in the Applicable Rate resulting from a change in the Pricing
Leverage Ratio, which thereby results in a Pricing Level lower than the current
Applied Applicable Rate Pricing Level (i.e., if such Applied Applicable Rate
Pricing Level is Pricing Level 2, then a lower Pricing Level would be Pricing
Level 3 or 4, as the case may be), then the Applicable Rate corresponding to the
Pricing Level indicated by such Compliance Certificate shall become effective
and apply as of the first Business Day after the delivery of such Compliance
Certificate. With respect to each of clauses (a) and (b) above in this
definition of “Applicable Rate”, the Applicable Rate in effect from the Closing
Date through the day immediately preceding the Business Day on which the
Applicable Rate is to become effective with respect to the first Compliance
Certificate that is required to be delivered pursuant to Section 6.02(a) shall
be determined based upon Pricing Level 2.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means GSCP in its capacity as sole lead arranger and sole book
manager.

 

“Asbestos Amounts” means, for any period, with respect to all asbestos-related
liabilities and/or related defense costs of the Borrower and/or any of its
Subsidiaries, an amount equal to the aggregate cash payments made by the
Borrower or any of its Subsidiaries for such period relating to or to satisfy
such liabilities and/or related defense costs, less any insurance or other
proceeds received in cash by the Borrower or any of its Subsidiaries from any
Person or entity other than the Borrower or any of its Affiliates for such
period as reimbursement or indemnification with respect to such liabilities
and/or costs.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 1, 2005, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

-3-



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Loan Commitments pursuant to Section 2.06, and (c) the date
of termination of the commitment of each Lender to make Revolving Loans pursuant
to Section 8.02.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest quoted
in The Wall Street Journal, Money Rates Section as the Prime Rate (currently
defined as the base rate on corporate loans posted by at least 75% of the
nation’s thirty (30) largest banks), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective day of
such change in the Prime Rate or the Federal Funds Rate, respectively.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.

 

“Board of Directors” means: (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof; (b)with respect to a
partnership, the board of directors of the general partner of the partnership;
and (c) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” shall have the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP.

 

-4-



--------------------------------------------------------------------------------

“Capital Stock” means:

 

(a) in the case of a corporation, corporate stock;

 

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

 

but excluding any debt securities convertible into equity rights of such entity.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events, other than as a result
of any transaction contemplated by the Merger Agreement, by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33 1/3% or more of the equity securities of the Borrower entitled
to vote for members of the Board of Directors of the Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);

 

(b) during any period of 12 consecutive months, a majority of the members of the
Board of Directors of the Borrower cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination

 

-5-



--------------------------------------------------------------------------------

for, or assumption of office as, a member of that board or equivalent governing
body occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the Board of Directors of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 33  1/3% or more of the combined voting power of such securities.

 

“Closing Date” means November 13, 2005.

 

“Code” means the Internal Revenue Code of 1986.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Adjusted Net Income” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to (a) the
Consolidated Net Income (or loss) for such period, plus (b) without duplication
of clause (a) above, other losses (or income) (whether combined or separated in
the relevant financial statement) and extraordinary items (determined in
accordance with GAAP) for such period, plus or minus (as determined in
accordance with the last sentence in this definition) (c) the amount of the
cumulative effect of accounting changes of the Borrower for such period, net of
taxes, in each case as such amounts would be shown on the consolidated financial
statements of the Borrower for such period prepared in accordance with GAAP. For
purposes of calculating Consolidated Adjusted Net Income, if the cumulative
effect of accounting changes is a positive number, then such amount shall be
subtracted in the calculation thereof, and if such amount is a negative number,
then the absolute value of such amount will be added in the calculation thereof.

 

“Consolidated Adjusted Net Worth” means, as of any date of determination, the
sum of (a) the Consolidated Net Worth at such date and (b) any Consolidated
Goodwill Amount at such date.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Adjusted
Net Income for such period plus (a) the sum of the following to the extent
deducted in calculating such Consolidated Adjusted Net Income: (i) Consolidated
Interest Charges for such period, (ii) all income taxes for such period, and
(iii) all amounts treated as expenses for depreciation, amortization and
accretion; in each case with respect to clauses (i), (ii) and (iii) above as
such amounts would be shown on the consolidated financial statements of the
Borrower for such period prepared in accordance with GAAP, plus or minus (as
determined in accordance with the last sentence in this definition of
“Consolidated EBITDA”) (b) any Asbestos Amounts for such period. For purposes of
calculating “Consolidated EBITDA”, if the Asbestos Amounts is a positive number,
then such amount shall be subtracted in the calculation thereof, and if the
Asbestos Amounts is a negative number, then the absolute value of such amount
shall be added in the calculation thereof.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the aggregate amount of all secured borrowings and short-term
indebtedness, (b) the aggregate amount of all current portions of long-term
indebtedness, and (c) the aggregate amount of all long-term indebtedness, in
each case as such amounts would be shown on the consolidated financial
statements of the Borrower as of such time prepared in accordance with GAAP.

 

“Consolidated Goodwill Amount” means, as of the date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, if Consolidated Net Worth
as of the end of any fiscal quarter of the Borrower starting with the fiscal
quarter of the Borrower commencing January 4, 2004 (the “Determination Date”)
has been reduced as a result of (a) any write-offs of goodwill attributable to
any assets since the Determination Date or (b) any loss in the value of an asset
attributable to goodwill that is incurred in connection with the sale or
disposition of such asset since the Determination Date, an amount (but not to
exceed $2 billion in the aggregate over the term of this Agreement) equal to the
cumulative sum since the Determination Date of (without duplication) (1) the
aggregate amount of all write-offs of goodwill attributable to assets of the
Borrower and its Subsidiaries since the Determination Date and (2) the aggregate
amount of that portion of the loss of the value of assets sold or disposed of in
connection with asset sales by the Borrower and its Subsidiaries that
constitutes goodwill since the Determination Date.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, all amounts treated as expenses for
interest, net of any interest income, as such amounts would be shown on the
consolidated financial statements of the Borrower for such period prepared in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the Measurement Period ending on such
date to (b) Consolidated Interest Charges for the Measurement Period ending on
such date.

 

“Consolidated Leverage Ratio” means, as of any date of determination, a
quotient, expressed as a percentage, the numerator of which shall be
Consolidated Funded Debt as of such date and the denominator of which shall be
the Consolidated Total Capital as of such date.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for such period as such amount would be shown on the consolidated
financial statements of the Borrower for such period prepared in accordance with
GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
total Shareholders’ Equity at such date plus or minus (as determined in
accordance with the last sentence in this definition of “Consolidated Net
Worth”) the amount of accumulated other comprehensive income as of such date, in
each case as such amounts would be shown on the consolidated financial
statements of the Borrower as of such time prepared in accordance with GAAP. For
purposes of calculating

 

-7-



--------------------------------------------------------------------------------

“Consolidated Net Worth”, if the amount of accumulated other comprehensive
income is a positive number, then such amount shall be subtracted in the
calculation thereof, and if such amount is a negative number, then the absolute
value of such amount shall be added in the calculation thereof.

 

“Consolidated Total Capital” means, as of any date of determination, the sum of
(a) Consolidated Funded Debt at such date and (b) Consolidated Adjusted Net
Worth at such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, contract, indenture,
mortgage, deed of trust or other undertaking to which such Person is a party or
by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “ Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Revolving Loans, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Eurocurrency Rate Loan plus 2% per annum; and (b) when used
with respect to Obligations (other than Revolving Loans), an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base
Rate Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Determination Date” has the meaning specified in the definition of
“Consolidated Goodwill Amount”.

 

“Dispose” or “Disposition” either (a) contribute, convey, transfer, lease, sell
or otherwise dispose of any property or asset; or (b) make any dividend payment
or distribution payable in any assets.

 

-8-



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan:

 

(a) the applicable Screen Rate for such Interest Period; or

 

-9-



--------------------------------------------------------------------------------

(b) if the applicable Screen Rate shall not be available, the rate per annum
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in Same Day
Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered to major banks in the London or other offshore interbank market for
Dollars at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.

 

“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans shall be denominated in
Dollars.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Existing Facilities” means that certain Credit Agreement dated as of July 2,
2004 among the Company, the other parties thereto and Bank of America, N.A., as
administrative agent.

 

“Facility Fee Rate” means, from time to time, the following percentage per
annum, based upon the Pricing Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

  

Pricing Leverage Ratio

--------------------------------------------------------------------------------

   Facility Fee Rate


--------------------------------------------------------------------------------

 

Pricing Level 1

   Less than or equal to 2.25:1.0    0.200 %

Pricing Level 2

   Less than or equal to 3.25:1.0 but greater than 2.25:1.0    0.250 %

Pricing Level 3

   Less than or equal to 4.00:1.0 but greater than 3.25:1.0    0.300 %

Pricing Level 4

   Greater than 4.00:1.0    0.400 %

 

-10-



--------------------------------------------------------------------------------

Any increase or decrease in the Facility Fee Rate resulting from a change in the
Pricing Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then the Pricing Level that
is one level lower than the Pricing Level currently in effect (i.e., if Pricing
Level 2 is currently in effect, then the Pricing Level that is one level lower
than such Pricing Level 2 shall be Pricing Level 3) shall apply (the “Applied
Facility Fee Rate Pricing Level”) as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered; provided,
further, however, if such Compliance Certificate is subsequently delivered for
the applicable fiscal quarter and such Compliance Certificate shows either (A) a
decrease in the Facility Fee Rate resulting from a change in the Pricing
Leverage Ratio, which thereby results in a Pricing Level higher than the current
Applied Facility Fee Rate Pricing Level (i.e., if such Applied Facility Fee Rate
Pricing Level is Pricing Level 3, a higher Pricing Level would be Pricing Level
1 or 2, as the case may be) or (B) an increase in the Facility Fee Rate
resulting from a change in the Pricing Leverage Ratio, which thereby results in
a Pricing Level lower than the current Applied Facility Fee Rate Pricing Level
(i.e., if such Applied Facility Fee Rate Pricing Level is Pricing Level 2, then
a lower Pricing Level would Pricing Level 3 or 4, as the case may be), then the
Facility Fee Rate corresponding to the Pricing Level indicated by such
Compliance Certificate shall become effective and apply as of the first Business
Day after the delivery of such Compliance Certificate. The Facility Fee Rate in
effect from the Closing Date through the day immediately preceding the Business
Day on which the Facility Fee Rate is to become effective with respect to the
first Compliance Certificate that is required to be delivered pursuant to
Section 6.02(a) shall be determined based upon Pricing Level 2.

 

“Facility Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, (c) a continuation of Eurocurrency
Rate Loans, in each case pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York for such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) on such day charged on such transactions as determined by the
Administrative Agent.

 

“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fort James Corp.” has the meaning specified in Section 4.01(a)(ii).

 

-11-



--------------------------------------------------------------------------------

“Fort James Operating” has the meaning specified in Section 4.01(a)(ii).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“GSCP” means Goldman Sachs Credit Partners L.P. and its successors.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, with respect to any specified Person at any particular
time, any indebtedness of such Person, whether or not contingent and without
duplication:

 

(a) in respect of borrowed money;

 

(b) evidenced by bonds, notes, debentures, loan agreements or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

(c) in respect of bankers’ acceptances;

 

(d) representing Capital Lease Obligations;

 

-12-



--------------------------------------------------------------------------------

(e) representing the balance deferred and unpaid of the purchase price of any
property or services, except any such balance that constitutes an accrued
expense or trade payable, or similar obligations to trade creditors;

 

(f) representing any Swap Obligations; or

 

(g) created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or creditor under such agreement in the event
of default are limited to repossession or sale of such property),

 

if and to the extent any of the preceding items (other than letters of credit)
would appear as a liability upon a balance sheet of the specified Person
prepared in accordance with GAAP. In addition, the term “Indebtedness” includes
all Indebtedness of others secured by a Lien on any asset or property of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the Guarantee by the
specified Person of any indebtedness of any other Person.

 

Notwithstanding the foregoing, “Indebtedness” shall not include (i) advance
payments by customers in the ordinary course of business for services or
products to be provided or delivered in the future or (ii) deferred taxes.

 

The amount of any Indebtedness representing Swap Obligations under a Swap
Contract as of any date shall be the aggregate Swap Termination Value of such
Swap Contract, if and to the extent such Swap Obligations would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Facility Loan
Notice or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders; provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

-13-



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period shall extend beyond 30 days from the date hereof.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to sell or give a security interest in and any filing of
or agreement to give any financing statement under the Uniform Commercial Code
(or equivalent statutes) of any jurisdiction, provided that in no event shall an
operating lease be deemed to constitute a Lien.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan.

 

“Loan Documents” means this Agreement, each Revolving Loan Note and the
Subsidiary Guaranty.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets and liabilities (actual or
contingent), results of operations, or financial condition of the Borrower and
its Subsidiaries, taken as a whole; or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

-14-



--------------------------------------------------------------------------------

“Maturity Date” means the earliest of (i) November 23, 2005, (ii) the date of
effectiveness of the Amendment, (iii) the date of the closing of the merger
contemplated by the Merger Agreement and (iv) the date that the Borrower obtains
an effective revolving credit facility that is not in effect on the date hereof
from any party (including the Lenders, the Administrative Agent or the
Arranger).

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Measurement Period” means a period consisting of four consecutive fiscal
quarters of the Borrower and ending on the last day of the most recently
completed fiscal quarter of the Borrower.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
November 13, 2005 among Koch Industries, Inc., Koch Forest Products, Inc., and
the Borrower.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Tangible Assets” means, at any date, the aggregate amount of assets,
including the amount of any receivables or other accounts of the Borrower and
its Subsidiaries sold in connection with any receivables sale transaction (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and other intangibles, all of the
foregoing as set forth on the then most recent consolidated balance sheet of the
Borrower and its Subsidiaries and computed in accordance with GAAP.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-15-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means on any date the aggregate outstanding principal
amount of Revolving Loans after giving effect to any borrowings and prepayments
or repayments of such Revolving Loans occurring on such date.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Business” means any business conducted by the Borrower and its
Restricted Subsidiaries on the date of this Agreement, any reasonable extension
thereof, and any additional business reasonably related, incidental, ancillary
or complimentary thereto.

 

“Permitted Liens” means Liens permitted or required by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” shall have the meaning specified in Section 6.02.

 

“Pricing Leverage Ratio” means, as measured as of the end of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Funded Debt at the last day of
such fiscal quarter to (b) Consolidated EBITDA for the Measurement Period ending
on the last day of such fiscal quarter.

 

-16-



--------------------------------------------------------------------------------

“Principal Amount” means (i) in respect of any Indebtedness other than Swap
Obligations, the outstanding principal amount thereof and (ii) in respect of
Indebtedness representing Swap Obligations, the Swap Termination Value thereof.

 

“Principal Property” means any mill, manufacturing plant, manufacturing facility
or timberlands, owned by the Borrower and/or one or more Restricted Subsidiaries
and located within the continental United States of America; provided, however,
that the term “Principal Property” shall not include:

 

(a) any such mill, plant, facility or timberlands or portion thereof:

 

(i) which is acquired after the date of this Agreement for the disposal of solid
waste, or control or abatement of atmospheric pollutants or contaminants, or
water, noise or other pollutants; or

 

(ii) which in the opinion of the Board of Directors of the Borrower is not of
material importance to the total business conducted by the Borrower and the
Restricted Subsidiaries, considered as a whole; or

 

(b) any timberlands designated by the Board of Directors of the Borrower as
being held primarily for development and/or sale rather than for the production
of timber; or

 

(c) any minerals or mineral rights.

 

“Public Lender” shall have the meaning specified in Section 6.02.

 

“Receivables and Related Assets” means accounts receivable, instruments, chattel
paper, obligations, general intangibles and other similar assets, including
interests in merchandise or goods, the sale or lease of which give rise to the
foregoing, related contractual rights, guarantees, insurance proceeds,
collections, other related assets and proceeds of all the foregoing.

 

“Receivables Program” means, with respect to any Person, any accounts receivable
securitization or commercial paper program pursuant to which such Person
pledges, sells or otherwise transfers or encumbers its accounts receivable,
including a trust, limited liability company, special purpose entity or other
similar entity.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Revolving Loans, a Facility Loan Notice.

 

-17-



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having or
holding in the aggregate more than 50% of the aggregate Revolving Loan Exposure
of all Lenders; provided, however, that the Revolving Loan Commitment of, and
the portion of the Revolving Loan Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, any vice-chairman or any of the vice presidents or the
treasurer of such Person or, with respect to financial matters, the chief
financial officer and the executive vice president-finance or the vice president
and treasurer of such Person or, for purposes of giving a Request for Credit
Extension pursuant to Sections 2.02, an assistant treasurer of such Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower (a) substantially
all of the property of which is located within the continental United States of
America and (b) which itself, or together with the Borrower and/or one or more
other Restricted Subsidiaries, owns a Principal Property.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Commitment” means, as to each Lender, its obligation to make
Revolving Loans to the Borrower pursuant to Section 2.01, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 under the heading “Revolving
Loan Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Aggregate Revolving Loan
Commitments, such Lender’s Revolving Loan Commitment and (b) after the
termination of the Aggregate Revolving Loan Commitments, the aggregate
outstanding principal amount of the Revolving Loans of such Lender.

 

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender to the Borrower,
substantially in the form of Exhibit B.

 

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower and/or one or more Restricted Subsidiaries of
any Principal Property (except for leases between the Borrower and any
Restricted Subsidiary, between any Restricted Subsidiary and the Borrower, or
between Restricted Subsidiaries, and except for a lease for a term, including
any renewal thereof, of not more than three years), which Principal Property has
been or is to be sold or transferred by the Borrower and/or such Restricted
Subsidiary or Restricted Subsidiaries to such Person with the intention of
taking back a lease of such Principal Property.

 

-18-



--------------------------------------------------------------------------------

“Same Day Funds” means immediately available funds.

 

“Screen Rate” means, for any Interest Period:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period; or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall cease to be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is a party to
the Subsidiary Guaranty (either by execution and delivery of such Subsidiary
Guaranty or by execution and delivery of an Accession Agreement) and its
successors and permitted assigns.

 

“Subsidiary Guaranty” has the meaning specified in Section 4.01(a)(ii), as
supplemented from time to time by an Accession Agreement executed and delivered
by the Subsidiary party thereto.

 

-19-



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, commodity swaps, commodity options, equity or
equity index swaps or options, bond or bond price or bond index swaps or
options, interest rate options, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, or spot contracts (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means all obligations and liabilities (whether absolute or
contingent) of the Borrower or any of its Subsidiaries under or pursuant to any
Swap Contract.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $100,000,000.

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower other than a
Restricted Subsidiary.

 

“Value” means, with respect to a Sale and Leaseback Transaction, as of any
particular time, the amount equal to the net proceeds of the sale or transfer of
the property leased pursuant to such Sale and Leaseback Transaction divided
first by the number of full years of the term of the lease and then multiplied
by the number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.

 

-20-



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions . With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
and the Borrower); provided that, until so amended, (i) such ratio or

 

-21-



--------------------------------------------------------------------------------

requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c) Changes in Certain Financial Defined Terms. The defined terms, “Consolidated
Adjusted Net Income”, “Consolidated EBITDA”, “Consolidated Funded Debt”,
“Consolidated Interest Charges” and “Consolidated Net Worth”, that appear in
this Agreement as of the Closing Date were created based on items that appeared
or may appear in the Audited Financial Statements, the financial statements (and
any notes therein) of the Borrower in existence prior to such date, and/or the
books and records of the Borrower and its Subsidiaries in existence prior to
such date (the “Financial Terms Items”). In addition to but not limiting
Section 1.03(b), if, at any time, with respect to any of the financial
statements required to be delivered pursuant to Sections 6.01(a) and 6.01(b) at
any time after the Closing Date, the descriptions of the Financial Terms Items
or any part thereof are no longer used or have been changed in any such
financial statements and as a result thereof the original intent of such defined
terms as in effect as of the Closing Date have been affected, then the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such defined term(s) to preserve the original intent thereof; provided
that, until so amended, (i) such defined terms shall continue to be used and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of the financial ratios or requirement made before and after giving
effect to such change in such defined terms.

 

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

 

2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Loan Commitment; provided,
however, that after giving effect to any Borrowing, the Outstanding Amount shall
not exceed the Aggregate Revolving Loan Commitments. Within the limits of each
Lender’s Revolving Loan Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

 

(a) (i) Each Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s

 

-22-



--------------------------------------------------------------------------------

irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. (A) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans and (B) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Request Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.

 

(ii) Each Borrowing of Eurocurrency Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $5,000,000 in excess thereof. Each Borrowing
of Base Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.

 

(iii) Each conversion of Base Rate Loans to Eurocurrency Rate Loans shall be in
a principal amount of $10,000,000 or a whole multiple of $5,000,000 in excess
thereof. Each conversion of Eurocurrency Rate Loans to Base Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each continuation of Eurocurrency Rate Loans shall be in a principal
amount of $10,000,000 or a whole multiple of $5,000,000 in excess thereof.

 

(iv) Each Facility Loan Notice (whether telephonic or written) shall specify
(A) whether the Borrower is requesting a Borrowing, a conversion of Revolving
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Revolving
Loans to be borrowed, converted or continued, (D) if applicable, the Type of
Revolving Loans to be borrowed or to which existing Revolving Loans are to be
converted and (E) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Revolving Loan in a
Facility Loan Notice or if the Borrower fails to give a timely notice requesting
a conversion or continuation, then the applicable Revolving Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Facility Loan Notice, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month.

 

(b) Following receipt of a Facility Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Applicable Revolving
Loan Percentage of the applicable Revolving Loans. If no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than 2:00 p.m.
on the Business Day specified in the applicable Facility Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such

 

-23-



--------------------------------------------------------------------------------

Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

 

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Revolving Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
without the consent of the Required Lenders.

 

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods in effect with respect to Loans.

 

2.03 [Reserved]

 

2.04 [Reserved]

 

2.05 Prepayments. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Revolving Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 1:00 p.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (B) on the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $10,000,000 or a whole multiple of $5,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Revolving Loan
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Revolving Loan
Percentages.

 

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Revolving Loan Commitments, or
from

 

-24-



--------------------------------------------------------------------------------

time to time permanently reduce the Aggregate Revolving Loan Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. four Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $5,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Loan Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount would exceed the Aggregate Revolving Loan Commitments. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Loan Commitments. Any
reduction of the Aggregate Revolving Loan Commitments shall be applied to the
Revolving Loan Commitment of each Lender according to its Applicable Revolving
Loan Percentage. All fees accrued until the effective date of any termination of
the Aggregate Revolving Loan Commitments shall be paid on the effective date of
such termination.

 

2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Revolving Loans outstanding on such date.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below:

 

(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; and

 

(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

-25-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees. The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Applicable Revolving Loan Percentage, a
facility fee in Dollars equal to the Facility Fee Rate times the actual daily
amount of the Aggregate Revolving Loan Commitments (or, if the Aggregate
Revolving Loan Commitments have terminated, on the Outstanding Amount),
regardless of usage. The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Revolving Loans remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date (and, if applicable, thereafter on demand). The facility fee shall be
calculated quarterly in arrears, and if there is any change in the Facility Fee
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Facility Fee Rate separately for each period during such
quarter that such Facility Fee Rate was in effect.

 

2.10 Computation of Interest and Fees.

 

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by reference to the “prime rate” shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b) Each determination by the Administrative Agent of interest and fees payable
by the Borrower hereunder, in the absence of manifest error, shall be conclusive
and binding upon all parties hereto. Notwithstanding the foregoing, in the event
that the Administrative Agent determines that there has been an underpayment or
overpayment of any of fees payable by the Borrower hereunder, the Administrative
Agent shall promptly notify the Borrower and the Lenders thereof, and the
Borrower shall pay to the Administrative Agent for the account of the applicable
Lenders (in the case of any underpayment) or the applicable Lenders shall pay to
the Administrative Agent for the account of the Borrower (in the case of any
overpayment), any amount due as a result of such reconciliation, on the next
regularly occurring payment date for such fee.

 

-26-



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

 

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

(b) Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Revolving Loan Note, which shall evidence such Lender’s Revolving Loans
in addition to such accounts or records. Each Lender may attach schedules to a
Revolving Loan Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Revolving Loans and payments with respect thereto.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. All
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to (x) in
the case of any Borrowing of a Eurocurrency Rate Loan, the proposed date of such
Borrowing or (y) in the case of any Borrowing of a Base Rate Loan, the proposed
time of such Borrowing, in each case that such Lender will not make available to
the Administrative Agent such Lender’s share (Applicable Revolving Loan
Percentage) of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall

 

-27-



--------------------------------------------------------------------------------

pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Revolving Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the applicable Lenders hereunder that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return to such Lender such funds (in like funds as received from such Lender)
with interest thereon, for each day from and including the date such funds are
distributed to the Administrative Agent by such Lender to but excluding the date
such funds are so returned to such Lender, at the Overnight Rate; provided,
however, that, if such funds are so returned to such Lender by the
Administrative Agent on the same day such funds are distributed to the
Administrative Agent by such Lender, then such funds shall not bear interest.

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Revolving Loan or
to make payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan or to make its payment under Section 10.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

-28-



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with their
respective Applicable Revolving Loan Percentages, provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

-29-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

-30-



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender as are required under such Laws to confirm
such Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, the Borrower shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
the Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the

 

-31-



--------------------------------------------------------------------------------

Administrative Agent, such Lender agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender in the event
the Administrative Agent, such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans, or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all such Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (i) deposits are not being offered to
banks in the applicable offshore interbank market for Dollars for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
(iii) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

-32-



--------------------------------------------------------------------------------

(ii) subject any Lender or to any tax of any kind whatsoever with respect to
this Agreement or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender);

 

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender; and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurocurrency Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Revolving Loan Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty days after receipt thereof.

 

(d) Delay in Requests Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

-33-



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving Loan
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Loan Commitment or Loan by such Lender (as determined by such Lender
in good faith, which determination shall be conclusive), which, in each case,
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

 

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; and

 

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for Dollars for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

-34-



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Revolving Loan Commitments and repayment of
all other Obligations hereunder.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

 

4.01 Conditions of Initial Borrowing. The obligation of each Lender to make its
initial credit extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i) Agreement. Executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii) Subsidiary Guaranty. Executed counterparts of a subsidiary guaranty, duly
executed by Fort James Corporation, a Virginia corporation (“Fort James Corp.”),
and Fort James Operating Company, a Virginia corporation (“Fort James
Operating”), in substantially the form of Exhibit E (the “Subsidiary Guaranty”),
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

-35-



--------------------------------------------------------------------------------

(iii) Board Resolutions; Incumbency Certificates. A certificate of the Secretary
or an Assistant Secretary of each Loan Party certifying (i) the resolutions of
the Board of Directors of such Loan Party approving and authorizing the
execution, delivery and performance by such Loan Party of each Loan Document to
which such Loan Party is a party, and the transactions contemplated hereby and
thereby, (ii) all documents evidencing other necessary corporate action, if any,
by each such Loan Party with respect to each Loan Document to which such Loan
Party is a party and (iii) the names and true signatures of the duly authorized
officers of such Loan Party (which signatures may be either original or
facsimile signatures) authorized to execute, deliver and perform with respect to
each Loan Documents to which such Loan Party;

 

(iv) Organization Documents and Good Standing.

 

(A) The certificate of incorporation of each Loan Party as in effect on the
Closing Date, certified by the Secretary or Assistant Secretary of such Loan
Party as of the Closing Date;

 

(B) A certificate of the Secretary or Assistant Secretary of each Loan Party
attaching copies of the Organization Documents of such Loan Party and certifying
that such Organization Documents are true, correct, and complete as of the
Closing Date; and

 

(C) Evidence satisfactory to the Administrative Agent that each Loan Party is in
good standing in its state of incorporation;

 

(v) Legal Opinions. A favorable opinion of the General Counsel or Deputy General
Counsel, internal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender substantially in the form of Exhibit F;

 

(vi) Consent Certificates. A certificate of a Responsible Officer of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied, (B) that there has been no event or circumstance
since January 1, 2005 that has had or would be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect and (C) that
there does not exist any default or event of default or any event triggering a
mandatory

 

-36-



--------------------------------------------------------------------------------

prepayment or offer to purchase under any other Indebtedness of the Borrower or
its Subsidiaries other than defaults and events of default under the Existing
Facilities caused solely by the execution of the Merger Agreement or the
consummation of the transactions contemplated thereby; and

 

(viii) Other Items. Such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or any of the Lenders reasonably may
require.

 

(b) Any fees, costs and expenses (other than those specified in subsection
(c) below of this Section 4.01) required to be paid on or before the Closing
Date shall have been paid.

 

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoices have been delivered to the Borrower prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02 Conditions to all Borrowings. The obligation of each Lender to honor any
Request for Credit Extension (other than a Facility Loan Notice requesting only
a conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

 

(a) Representations and Warranties. The representations and warranties of
(i) the Borrower contained in Article V and (ii) each Loan Party contained in
each other Loan Document or in any document furnished pursuant to the terms of
this Agreement or any other Loan Document shall be true and correct on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b) No Default. No Default shall exist, or would result from such proposed
Borrowing or the application of the proceeds thereof.

 

-37-



--------------------------------------------------------------------------------

(c) Request for Credit Extension. The Administrative Agent shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Facility Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and 4.02(b) have been satisfied on and as of the date of the applicable
Borrowing.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary:

 

(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization;

 

(b) has all requisite corporate power and authority, partnership power and
authority, or other power and authority, as the case may be, and all requisite
governmental licenses, authorizations, consents and approvals to (i) own,
pledge, mortgage, hold under lease and operate its properties or assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and

 

(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or
assets or the conduct of its business requires such qualification or license;

 

except in each case referred to in clause (b)(i) or (c) above in this Section,
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not:

 

(a) contravene the terms of any of such Person’s Organization Documents;

 

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or

 

(c) violate any Law applicable to such Person or to such Person’s properties.

 

-38-



--------------------------------------------------------------------------------

Each Loan Party is in compliance with all Contractual Obligations referred to in
clause (b)(i) above in this Section, except to the extent that failure to be in
such compliance would not reasonably be expected to have a Material Adverse
Effect.

 

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition (on a
consolidated basis) of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show or otherwise reflect
all material indebtedness, obligations and other liabilities of the Borrower and
its consolidated Subsidiaries as of the date thereof as determined in accordance
with GAAP.

 

(b) The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries dated October 1, 2005, and the related consolidated
statements of income or operations and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition (on a consolidated
basis) of the Borrower and its consolidated Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all material indebtedness and
material capital leases included in long-term debt as shown in the Audited
Financial Statements determined in accordance with GAAP.

 

(c) Since January 1, 2005, there has been no event or circumstance or no series
of related events or circumstances, in either case that has had or would
reasonably be expected to have a Material Adverse Effect.

 

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any

 

-39-



--------------------------------------------------------------------------------

Governmental Authority, by or against any Loan Party or any Restricted
Subsidiary or against any of their respective properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.

 

5.07 No Default; Burdensome Restrictions.

 

(a) None of the Borrower, any other Loan Party or any Restricted Subsidiary is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b) No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

(c) None of the Borrower, any other Loan Party or any Restricted Subsidiary is a
party to a Contractual Obligation the performance of which would reasonably be
expected to have a Material Adverse Effect.

 

(d) No provision or provisions of any Law applicable to any Loan Party or any
Restricted Subsidiary or to any Loan Party’s or any Restricted Subsidiary’s
respective properties has or would reasonably be expected to have a Material
Adverse Effect.

 

5.08 Ownership of Property; Liens.

 

(a) Each Loan Party and each Restricted Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b) As of the Closing Date, there are no Liens of any nature whatsoever on
(i) any Principal Properties of the Borrower or any of its Restricted
Subsidiaries, (ii) any Capital Stock of the Borrower or any of its Restricted
Subsidiaries, or (iii) any Indebtedness of the Borrower or any of its Restricted
Subsidiaries, in each case, with respect to clauses (i), (ii) and (iii) above,
other than Permitted Liens.

 

5.09 Environmental Compliance. Except as specifically disclosed in Schedule
5.09, and except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability, or (iv) to the knowledge of
the Borrower, knows of any basis for any Environmental Liability.

 

5.10 Labor Matters. Except as set forth on Schedule 5.10, there are no strikes
or other labor disputes or grievances or charges or complaints with respect to
any employee or

 

-40-



--------------------------------------------------------------------------------

group of employees pending or, to the knowledge of the Borrower, threatened
against any Loan Party or any Restricted Subsidiary which would reasonably be
expected to have a Material Adverse Effect.

 

5.11 Taxes. Each of the Loan Parties and each of the Restricted Subsidiaries
have filed all Federal, state, local and foreign and other material tax returns
and reports required to be filed, and have paid all Federal, state, local and
foreign and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP, or if such non-payment (individually
or in the aggregate with all other such non-payments) would not reasonably be
expected to have a Material Adverse Effect, or if such non-filing (individually
or in the aggregate with all other such non-filings) would not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement.

 

5.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal Laws. Each Plan that is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan (other than premiums due and not delinquent under Section 4007
of ERISA); (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any material liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such material liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

-41-



--------------------------------------------------------------------------------

5.13 Subsidiaries.

 

(a) Set forth on Schedule 5.13 is a complete and correct list of all Restricted
Subsidiaries and Unrestricted Subsidiaries of the Borrower as of August 9, 2005,
showing, as to each such Subsidiary, the correct name thereof, the jurisdiction
of its incorporation or organization and the percentage of shares of each class
of its securities outstanding owned by the Borrower and each other Subsidiary of
the Borrower.

 

(b) All of the outstanding shares of equity interest, capital stock and other
securities of each of the Subsidiaries of the Borrower listed on Schedule 5.13
have been validly issued, are fully paid and nonassessable and are owned by the
Borrower or another Subsidiary of the Borrower, free and clear of any Lien,
except as otherwise permitted hereunder.

 

(c) No Subsidiary of the Borrower owns any shares of equity interests, capital
stock or other securities of the Borrower.

 

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock; and the Borrower will not
use any proceeds of any Borrowing for any such purpose. The use of the proceeds
of the Loans by the Borrower does not violate Regulation T, U, or X of the FRB.

 

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.15 Compliance with Laws. The Borrower and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

5.16 Foreign Asset Control Regulations. Neither the issuance of the Revolving
Loan Notes by the Borrower nor the use of the proceeds of any of the Loans will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism Order (Executive Order
No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the United
States of America (Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or any enabling legislation or

 

-42-



--------------------------------------------------------------------------------

executive order relating to any of the same. Without limiting the generality of
the foregoing, none of the Loan Parties or any of the Subsidiaries of the
Borrower: (a) is or will become a blocked person described in Section 1 of
Anti-Terrorism Order; and (b) does knowingly or will knowingly engage in any
dealings or transactions or be otherwise knowingly associated with any such
blocked person.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Lender shall have any
Revolving Loan Commitment hereunder or any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied:

 

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent (to be promptly distributed to each Lender), with sufficient copies for
the Lenders:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal quarter, the related consolidated statements of income
or operations for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and the related consolidated statements of cash flows
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the previous fiscal year end for the
consolidated balance sheet, the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year for the
related consolidated statements of income or operations, and the corresponding
portion of the previous fiscal year for the consolidated statements of cash
flows, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent (to be promptly distributed to each Lender), with
sufficient copies for the Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower;

 

-43-



--------------------------------------------------------------------------------

(b) promptly after the sending or filing thereof, copies of all reports, proxies
or financial statements which the Borrower sends to its shareholders, and copies
of all reports and registration statements which the Borrower or any of its
Subsidiaries files with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or any national securities exchange, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(c) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any formal investigation by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof, subject to any confidentiality requirements imposed by such
agency in respect of disclosure of such investigation or any part thereof; and

 

(d) promptly, such additional information regarding the business, properties,
operations or financial condition or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

-44-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). If and when the Borrower desires to distribute Borrower
Materials to Public Lenders, then the Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.

 

6.03 Notices.

 

(a) The Borrower shall promptly and in any event within three Business Days
after the Borrower becomes aware of the existence of any Default or Event of
Default, notify the Administrative Agent by telephone or facsimile of such
Default or Event of Default specifying the nature of such Default or Event of
Default, which notice, if given by telephone, shall be promptly confirmed in
writing within five Business Days.

 

(b) The Borrower shall promptly notify the Administrative Agent of any matter
that has resulted or would result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto, with sufficient copies for the Lenders. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

The Administrative Agent shall, after receipt of any such notices delivered to
it pursuant to this Section 6.03, promptly deliver to each Lender a copy of such
notice.

 

6.04 Payment of Taxes, Etc. The Borrower will pay and discharge, and cause each
of its Subsidiaries to pay and discharge, before the same shall become
delinquent, all lawful claims and all taxes, assessments and governmental
charges or levies, except where contested in good faith, by proper proceedings,
if adequate reserves therefor have been established on the books of the Borrower
in accordance with, and to the extent required by GAAP, or if such non-payment
(individually and in the aggregate with all other such non-payments) would not
reasonably be expected to have a Material Adverse Effect.

 

-45-



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc.

 

(a) The Borrower will preserve and maintain, and cause each Restricted
Subsidiary and each Subsidiary Guarantor to preserve and maintain, in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except: (i) with respect to the Borrower, in a
transaction permitted by Section 7.04; (ii) with respect to any Subsidiary
Guarantor, in a transaction permitted by Section 7.05(a)(i) or 7.05(a)(ii) or in
a transaction in which such Subsidiary Guarantor shall be released pursuant to
Section 9.10; and (iii) with respect to any Restricted Subsidiary that is not a
Subsidiary Guarantor, in a transaction that is permitted or otherwise not
prohibited hereunder.

 

(b) The Borrower will take, and cause each Restricted Subsidiary and each
Subsidiary Guarantor to take, all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

6.06 Maintenance of Properties. The Borrower will maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
in good repair, working order and condition, and from time to time make or cause
to be made all necessary and proper repairs, renewals, replacements and
improvements so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this Section 6.06 shall prevent the Borrower or any of its
Subsidiaries from discontinuing the maintenance or preservation of any of its
properties if such discontinuance is, in the opinion of the Borrower, desirable
in the conduct of its business and would not reasonably be expected to have a
Material Adverse Effect.

 

6.07 Maintenance of Insurance. The Borrower will maintain, and cause each of its
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies or associations, in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower and such Subsidiaries
operate; provided, however, that the Borrower and its Subsidiaries may
self-insure to the extent that the Borrower or any such Subsidiary may in its
discretion determine; and provided, further, that the Borrower may maintain
insurance on behalf of any of its Subsidiaries.

 

6.08 Compliance with Laws. The Borrower will comply, and cause each of its
Subsidiaries to comply, in all material respects with the requirements of all
applicable Laws and all orders, writs, injunctions and decrees applicable to it
or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.

 

6.09 Books and Records. The Borrower will keep and maintain proper books of
record and account, on a consolidated basis for the Borrower and its
Subsidiaries, in conformity with GAAP.

 

-46-



--------------------------------------------------------------------------------

6.10 Inspection Rights. The Borrower will from time to time, during normal
business hours upon reasonable notice, or, if a Default or an Event of Default
shall have occurred and be continuing, at any time upon notice to any
Responsible Officer of the Borrower, permit the Administrative Agent, any Lender
and any agent or representative thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
respective Responsible Officers.

 

6.11 Use of Proceeds. The Borrower will use the proceeds of the Borrowings to
finance the ongoing working capital and other general corporate purposes
(including the making of capital expenditures but not acquisitions) of the
Borrower and its Subsidiaries not in contravention of any Law applicable to the
Borrower or any of such Subsidiaries or to the Borrower’s or any of such
Subsidiaries’ business or property or of any Loan Document; provided that the
Borrower may not use the proceeds of the Borrowings to repay Indebtedness under
the Existing Facilities (but may use the proceeds of the Borrowings to pay fees
and expenses in connection with the Amendment).

 

6.12 ERISA Plans. The Borrower shall, and shall cause each of its ERISA
Affiliates to: (a) maintain and operate each Plan and each Pension Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal law; and (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification.

 

6.13 Environmental Compliance; Notice. The Borrower will, and will cause each of
its Subsidiaries to:

 

(a) endeavor to use and operate all of its facilities and properties in
substantial compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in substantial compliance therewith,
and handle all Hazardous Materials in substantial compliance with all applicable
Environmental Laws; and

 

(b) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.13.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Lender shall have any
Revolving Loan Commitment hereunder or any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied:

 

7.01 Liens. The Borrower shall not create, incur, assume or suffer to exist, and
shall not permit any Restricted Subsidiary to create, incur, assume or suffer to
exist, any Lien upon (A) any Principal Property of the Borrower or any
Restricted Subsidiary, (B) shares of Capital Stock of any Restricted Subsidiary,
or (C) Indebtedness of any Restricted Subsidiary, in each case with respect to
clauses (A), (B) and (C), whether now owned or hereafter acquired, without
making effective provision, and the Borrower in such case will make or cause to
be made effective

 

-47-



--------------------------------------------------------------------------------

provision, whereby the Obligations shall be secured by such Lien equally and
ratably with any and all other Indebtedness or obligations thereby secured, so
long as such other Indebtedness or obligations shall be so secured; provided,
however, that the foregoing shall not apply to any of the following:

 

(a) Liens existing on the Closing Date and set forth on Schedule 7.01;

 

(b) Liens on any Principal Property acquired, constructed or improved after the
date of this Agreement which are created or assumed contemporaneously with, or
within 120 days after, or pursuant to financing arrangements for which a firm
commitment is made by a bank, insurance company or other lender or investor (not
including the Borrower or any Restricted Subsidiary) within 120 days after, the
completion of such acquisition, construction or improvement to secure or provide
for the payment of any part of the purchase price of such property or the cost
of such construction or improvement, or, in addition to Liens contemplated by
Sections 7.01(c), 7.01(d) and 7.01(e), Liens on any Principal Property existing
at the time of acquisition thereof; provided, however, that in the case of any
such acquisition, construction or improvement the Lien shall not apply to any
property theretofore owned by the Borrower and/or one or more Restricted
Subsidiaries other than, in the case of such construction or improvement, any
theretofore unimproved real property on which the property so constructed, or
the improvement, is located;

 

(c) Liens on property or shares of Capital Stock or Indebtedness of a Person
existing at the time such Person is merged into or consolidated with the
Borrower or any Restricted Subsidiary of the Borrower, provided that such Liens
were in existence prior to the contemplation of such merger or consolidation and
do not extend to any assets other than those of the Person that is merged into
or consolidated with the Borrower or the Restricted Subsidiary;

 

(d) Liens on property or shares of Capital Stock or Indebtedness of a Person
existing at the time of the acquisition of the assets of such Person by the
Borrower or any Restricted Subsidiary, provided, that such Liens were in
existence prior to the contemplation of such acquisition;

 

(e) Liens on property or shares of Capital Stock or Indebtedness of a Person
existing at the time such Person becomes a Restricted Subsidiary, provided that
such Liens were in existence prior to the contemplation of such Person becoming
a Restricted Subsidiary and do not extend to any assets other than those of the
Person that becomes a Restricted Subsidiary;

 

(f) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or one or more Subsidiaries;

 

(g) Liens in favor of a governmental unit to secure payments under any contract
or statutory obligation, or to secure debts incurred in financing the
acquisition of or improvements to property subject thereto;

 

-48-



--------------------------------------------------------------------------------

(h) Liens on timberlands in connection with an arrangement under which the
Borrower and/or one or more Restricted Subsidiaries are obligated to cut or pay
for timber in order to provide the lienholder with a specified amount of money,
however determined;

 

(i) Liens created or assumed in the ordinary course of the business of exploring
for, developing or producing oil, gas or other minerals (including borrowings in
connection therewith) on, or on any interest in, or on any proceeds from the
sale of, property acquired or held for such purposes of exploring for,
developing or producing oil, gas or other minerals, or production therefrom
(including the proceeds thereof), or material or equipment located on such
property;

 

(j) Liens in favor of any customer arising in respect of, and not exceeding the
amount of, performance deposits and partial, progress, advance or other payments
made by that customer for goods produced or services rendered to that customer
in the ordinary course of business;

 

(k) Liens on the property of the Borrower or any Restricted Subsidiary incurred
or pledges and deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance, old-age pensions and other
social security benefits, other than any Lien imposed in respect of employer
plans subject to ERISA;

 

(l) Liens on Receivables and Related Assets to reflect sales of receivables or
other accounts sold by the Borrower or any of its Restricted Subsidiaries
pursuant to a Receivables Program;

 

(m) Liens to extend, renew or replace any Liens referred to in Sections 7.01(a)
through 7.01(l) or this Section 7.01(m);

 

(n) Liens imposed by law, such as workers’, materialmen’s, mechanics’,
warehousemen’s, carriers’, lessors’, vendors’ and other similar Liens incurred
by the Borrower or any Restricted Subsidiary arising in the ordinary course of
business which secure its obligations to any Person;

 

(o) Liens created by or resulting from any litigation or proceedings which are
being contested in good faith by appropriate proceedings; Liens arising out of
judgments or awards against the Borrower and/or one or more Restricted
Subsidiaries with respect to which the Borrower and/or such Restricted
Subsidiary or Restricted Subsidiaries are in good faith prosecuting an appeal or
proceedings for review; or Liens incurred by the Borrower and/or one or more
Restricted Subsidiaries for the purpose of obtaining a stay or discharge in the
course of any legal proceeding to which the Borrower and/or such Restricted
Subsidiary or Restricted Subsidiaries are a party;

 

(p) Liens for taxes, assessments or other governmental charges or levies, either
not yet due and payable or to the extent that non-payment thereof shall be
permitted by Section 6.04, and landlord’s liens on property held under lease and
tenants’ rights under leases; and

 

-49-



--------------------------------------------------------------------------------

(q) zoning restrictions, easements, licenses, reservations, restrictions on the
use of real property or minor irregularities of title incident thereto which do
not materially impair the value of any parcel of property material to the
operation of the business of the Borrower and its Restricted Subsidiaries taken
as a whole or the value of such property for the purpose of such business.

 

7.02 Limitation on Sale and Leaseback Transactions. The Borrower shall not, and
shall not permit any Restricted Subsidiary to, enter into any Sale and Leaseback
Transaction with respect to any Principal Property, unless:

 

(a) the Borrower and/or such Restricted Subsidiary or Restricted Subsidiaries,
as applicable, would be entitled to incur Indebtedness secured by a Lien on such
Principal Property without equally and ratably securing the Obligations pursuant
to the provisions of Section 7.01; or

 

(b) an amount equal to the Value of such Sale and Leaseback Transaction is
applied within 180 days of the effective date of such Sale and Leaseback
Transaction to:

 

(i) to the voluntary retirement of any Indebtedness of the Borrower or any
Restricted Subsidiary incurred or assumed by the Borrower or any Restricted
Subsidiary (other than indebtedness for borrowed money owed to the Borrower
and/or one or more Restricted Subsidiaries) which by its terms matures on, or is
extendable or renewable at the option of the obligor to, a date more than one
year after the date of the incurrence or assumption of such indebtedness and
which is senior in right of payment to, or ranks pari passu with, the Loans; or

 

(ii) to the purchase of other property that will constitute “Principal Property”
having a value at least equal to the Value of such Sale and Leaseback
Transaction; or

 

(c) the Borrower shall use the net proceeds of such sale to repay Loans
hereunder.

 

7.03 Exemption from Limitation on Liens and Sale and Leaseback Transactions.
Notwithstanding the provisions of Sections 7.01 and 7.02, the Borrower and any
one or more of its Restricted Subsidiaries may nevertheless create or assume
Liens or enter into Sale and Leaseback Transactions in either case that would
not otherwise be permitted without securing the Obligations under or otherwise
complying with said provisions, provided that the sum of the aggregate amount of
all Indebtedness secured by all such Liens then outstanding (not including
(i) secured Indebtedness permitted under the exceptions in Section 7.01 and
(ii) Indebtedness that is secured equally and ratably with the Obligations under
the provisions of the introduction to Section 7.01) and the Value of all such
Sale and Leaseback Transactions then outstanding (but excluding such
transactions in which Indebtedness is retired or property is purchased or Loans
under this Agreement are repaid) shall not exceed 10% of Net Tangible Assets.

 

-50-



--------------------------------------------------------------------------------

7.04 Fundamental Changes of the Borrower.

 

(a) The Borrower shall not merge or consolidate with or into, or Dispose
(whether in one transaction or in a series of transactions) all or substantially
all of its properties or assets, whether now owned or hereafter acquired, to any
Person; provided, however, that the Borrower may merge or consolidate with or
into any Person (whether or not affiliated with the Borrower) or Dispose all or
substantially all of its assets, to any other Person (whether or not affiliated
with the Borrower) authorized to acquire or operate the same, so long as
(a) either (i) in the case of such merger or consolidation, the Borrower is the
surviving Person or (ii) if either (A) in the case of such merger or
consolidation, if the Borrower is not the surviving Person, or (B) upon any such
Disposition, the surviving or transferee Person expressly assumes the due and
punctual payment of all Obligations according to their terms and the due and
punctual performance and observance of all of the covenants and conditions of
this Agreement to be performed by the Borrower pursuant to agreements reasonably
satisfactory to the Required Lenders; and (b) after giving effect to such
transaction, no Default or Event of Default exists and the Borrower or such
surviving Person, as applicable, has demonstrated its compliance with Sections
7.10(a) and 7.10(c) to the reasonable satisfaction of the Required Lenders.

 

(b) If, upon any consolidation, merger or Disposition referred to in
Section 7.04(a), (A) any Principal Property of the Borrower or any Restricted
Subsidiary, (B) any shares of Capital Stock of any Restricted Subsidiary or
(C) any Indebtedness of any Restricted Subsidiary, in each case owned
immediately prior thereto would thereupon become subject to any Lien, other than
Liens permitted under Section 7.01 or 7.03, without securing the Obligations,
the Borrower, prior to such consolidation, merger or Disposition, will secure
the due and punctual payment of the Obligations (equally and ratably with any
other Indebtedness or obligations of the Borrower then, or as a result thereof
to be, secured thereby) by a direct Lien on such Principal Property, shares of
Capital Stock or Indebtedness, prior to all Liens other than any then existing
thereon and then so permitted by Section 7.01 or 7.03.

 

7.05 Fundamental Changes of Subsidiary Guarantors. The Borrower shall not permit
any Subsidiary Guarantor to merge or consolidate with or into, or Dispose
(whether in one transaction or in a series of transactions) all or substantially
all of its properties or assets, whether now owned or hereafter acquired, to any
Person; provided, however, that such Subsidiary Guarantor may merge or
consolidate with or into the Borrower or any other Subsidiary of the Borrower,
or Dispose all or substantially all of its assets to the Borrower or any
Subsidiary of the Borrower authorized to acquire or operate the same, so long
as:

 

(a) either:

 

(i) in the case of such merger or consolidation, the Borrower or such Subsidiary
Guarantor is the surviving Person; or

 

(ii) in the case of such merger or consolidation, if the Borrower or such
Subsidiary Guarantor is not the surviving Person, either (A) the surviving
Subsidiary is any other existing Subsidiary Guarantor; or (B) the surviving
Subsidiary:

 

(1) expressly assumes all of the obligations of such Subsidiary Guarantor under
the Subsidiary Guaranty on the terms set forth therein and the due and punctual
performance and observance of all of the covenants and conditions of the
Subsidiary Guaranty to be performed by such Subsidiary Guaranty; and

 

-51-



--------------------------------------------------------------------------------

(2) shall have (x) executed and delivered, or caused to be executed and
delivered, to the Administrative Agent the Subsidiary Guaranty by executing and
delivering an Accession Agreement, (y) provided to the Administrative Agent a
favorable opinion of counsel to such surviving Subsidiary (which may be internal
counsel to the Borrower) covering such matters as contained in Exhibit F with
respect a Subsidiary Guarantor referenced therein, and (z) provided to the
Administrative Agent such evidence of due authorization, execution and delivery
of such Loan Document as the Administrative Agent or the Required Lenders may
reasonably require; or

 

(iii) in the case of such Disposition, the transferee is the Borrower or any
other existing Subsidiary Guarantor; or

 

(iv) in the case of such Disposition, if the Borrower or an existing Subsidiary
Guarantor is not the transferee, upon any such Disposition, the transferee
Subsidiary:

 

(A) expressly assumes all of the obligations of such Subsidiary Guarantor under
the Subsidiary Guaranty on the terms set forth therein and the due and punctual
performance and observance of all of the covenants and conditions of the
Subsidiary Guaranty to be performed by such Subsidiary Guaranty; and

 

(B) shall have (1) executed and delivered, or caused to be executed and
delivered, to the Administrative Agent the Subsidiary Guaranty by executing and
delivering an Accession Agreement, (2) provided to the Administrative Agent a
favorable opinion of counsel to such transferee Subsidiary (which may be
internal counsel to the Borrower) covering such matters as contained in Exhibit
F with respect a Subsidiary Guarantor referenced therein, and (3) provided to
the Administrative Agent such evidence of due authorization, execution and
delivery of such Loan Document as the Administrative Agent or the Required
Lenders may reasonably require; and

 

(b) after giving effect to such transaction, no Default or Event of Default
exists.

 

7.06 Accounting Changes. The Borrower (a) shall not make, or permit any of its
Subsidiaries to make, any significant change in accounting treatment and
reporting practices except as permitted or required by GAAP or the SEC and
(b) shall not, without prior notice to the Administrative Agent, designate a
different fiscal year other than a fiscal year that ends on the closest Saturday
to December 31 of each year.

 

-52-



--------------------------------------------------------------------------------

7.07 Margin Regulations. The Borrower shall not use the proceeds of any
Borrowing, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.08 Negative Pledges, Etc. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, enter into any agreement prohibiting compliance by the
Borrower with the provisions of the introduction to Section 7.01 or restricting
the ability of the Borrower or any other Loan Party to amend or otherwise modify
this Agreement or any other Loan Document.

 

7.09 Change in Nature of Business. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, engage in any business other than a Permitted
Business, except to such extent as would not be material to the Borrower and its
Restricted Subsidiaries taken as a whole.

 

7.10 Financial Covenants.

 

(a) Consolidated Leverage Ratio. The Borrower shall not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Borrower set forth
below to be greater than the percentage set forth opposite such fiscal quarter:

 

Fiscal Quarter Ending On:

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

each fiscal quarter

   65.00 %

 

(b) Minimum Consolidated Adjusted Net Worth. The Borrower shall not permit the
Consolidated Adjusted Net Worth as of the end of any fiscal quarter of the
Borrower to be less than the sum of (i) 80% of the Consolidated Net Worth as of
the end of the Borrower’s fiscal year 2003 and (ii) an amount equal to 50% of
the Consolidated Net Income earned in each full fiscal quarter of the Borrower
(with no deduction for a net loss in any such fiscal quarter) starting with the
fiscal quarter of the Borrower commencing January 4, 2004.

 

(c) Minimum Consolidated Interest Coverage Ratio. The Borrower shall not permit
the Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 2.5 to 1.00.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”):

 

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within three Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) within three Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

-53-



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or comply with any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.10, or 6.11
or Article VII; or any Subsidiary Guarantor fails to perform or comply with any
term, covenant or agreement contained in Section 11(b) of the Subsidiary
Guaranty (but in the case of Article VI of this Agreement referred to in such
Section 11(b), Section 6.05 hereof); or

 

(c) Other Defaults. Any Loan Party fails to perform or comply with any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or complied with, and such
failure continues unremedied for a period of 30 days after the date upon which
written notice thereof shall have been given to the Borrower by the
Administrative Agent at the request of the Required Lenders or otherwise; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any certificate,
document or financial or other statement delivered pursuant to the terms of this
Agreement or any other Loan Document shall be prove to have been incorrect,
untrue or misleading in any material respect when made or deemed made; or

 

(e) Cross-Default and Cross-Acceleration.

 

(i) The Borrower or any Subsidiary fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise),
after giving effect to any applicable grace period, in respect of any
Indebtedness or Guarantee (other than Indebtedness under this Agreement or any
other Loan Document) having an aggregate Principal Amount equal to or greater
than the Threshold Amount; or

 

(ii) any default or event of default occurs under the terms applicable to any
such Indebtedness or Guarantee and the effect of such default or event of
default results in (A) the acceleration of such Indebtedness prior to its stated
maturity, (B) such Indebtedness to be demanded or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity,
(C) in the case of such Indebtedness representing Swap Obligations, the Swap
Termination Values in respect thereof to be due and payable, or (D) such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or

 

(f) Insolvency Proceedings, Etc. (i) Any Loan Party or any Restricted Subsidiary
(A) institutes or consents to the institution of any proceeding under any Debtor
Relief Law; or (B) makes an assignment for the benefit of creditors; or
(C) applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or any material part of its property; or (ii) any

 

-54-



--------------------------------------------------------------------------------

receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Loan Party or
Restricted Subsidiary and the appointment continues undischarged or unstayed for
60 calendar days; or (iii) any proceeding under any Debtor Relief Law relating
to any such Loan Party or Restricted Subsidiary or to all or any material part
of its property is instituted without the consent of such Loan Party or
Restricted Subsidiary and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which such judgment or order remains unsatisfied or during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
under the applicable Loan Document or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting for or on behalf of any Loan Party contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

 

(k) Change of Control. There occurs any Change of Control.

 

-55-



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a) declare each of the Revolving Loan Commitments and the commitment of each
Lender to make Loans to be terminated, whereupon such commitments and obligation
shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(c) exercise on behalf of itself, and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of any Event of Default specified in
Section 8.01(f)(i), 8.01(f)(ii) or 8.01(f)(iii) or an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code or
any other bankruptcy, insolvency or other similar law now or hereafter in
effect, each of the Revolving Loan Commitments and the commitment of each Lender
to make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender. Notwithstanding anything else provided herein, upon the
occurrence and the continuance of an Event of Default, any of the Administrative
Agent and the Lenders may exercise any and all remedies available to them under
law and equity.

 

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

-56-



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
GSCP to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

-57-



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

-58-



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (it being
understood that the Administrative Agent shall remain the Administrative Agent
for such thirty day period or, for such shorter period in the event that a
successor has been so appointed within such thirty day period), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Manager, Arranger, Syndication Agent or Documentation Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

-59-



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10 Releases of Subsidiary Guarantor.

 

(a) The Lenders hereby authorize and direct the Administrative Agent to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty in
connection with the following circumstance to the extent such transaction
complies with Section 7.05 and so long as no Default or Event of Default exists
at the time of such release: such Subsidiary Guarantor makes any dividend or
distribution payable in, or contributes, transfers or otherwise disposes of all
or substantially all of such Subsidiary Guarantor’s assets to any of the
following, so long as no material consideration is or is to be received by such
Subsidiary Guarantor in connection therewith: (A) the Borrower; (B) any other
existing Subsidiary Guarantor; or (C) any Subsidiary that is not an existing
Subsidiary Guarantor, provided that the requirements set forth in
Section 7.05(a)(iv) shall have been satisfied in all respects with respect to
such transferee Subsidiary.

 

-60-



--------------------------------------------------------------------------------

(b) Upon delivery by the Borrower to the Administrative Agent of an officer’s
certificate of a Responsible Officer and an opinion of counsel (which may be an
employee of the Borrower who is in-house counsel) to the effect that one of the
events described in Section 9.10(a) has occurred in accordance with the
provisions of this Agreement, the Administrative Agent will execute and deliver
to the Borrower any document reasonably required in order to evidence the
release of the applicable Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty.

 

(c) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 9.10.

 

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender or waive any condition set forth in Section 4.02 without the
written consent of each Lender;

 

(b) extend or increase the Revolving Loan Commitment of any Lender (or reinstate
any Revolving Loan Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate or the
Facility Fee Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby, subject, however, to Section 1.03(b); provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

-61-



--------------------------------------------------------------------------------

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f) change any provision of this Section or the definition of “Required
Lenders”, “Applicable Revolving Loan Percentage”, or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; or

 

(g) release any of the Subsidiary Guarantors from the Subsidiary Guaranty
without the written consent of each Lender, except as permitted by Section 9.10;

 

and, provided further, that: no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Loan Commitment of such Lender may not be increased or
extended or any principal of any Loans, any interest thereon or other amounts
due such Lender may not be reduced, in each case without the consent of such
Lender.

 

10.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

-62-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent.

 

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Facility Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

-63-



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or

 

-64-



--------------------------------------------------------------------------------

any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Revolving Loan Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Revolving Loan Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

-65-



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Loan Commitment and the
Loans at the time owing to it); provided that:

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Loan Commitment and the Revolving Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Loan Commitment (which for this purpose includes Revolving Loans
outstanding thereunder) or, if the Revolving Loan Commitment is not then in
effect, the principal outstanding balance of the Revolving Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Revolving Loan Commitment assigned;

 

(iii) any assignment must be approved by the Administrative Agent and, unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed), unless the Person that is
the proposed assignee is itself a Lender, an Affiliate of the assigning Lender,
or an Approved Fund with respect to the assigning Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

 

-66-



--------------------------------------------------------------------------------

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Revolving Loan Note to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Loan
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to itself)
at any reasonable time and from time to time upon reasonable prior notice.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Loan Commitment and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

 

-67-



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Loan Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any

 

-68-



--------------------------------------------------------------------------------

other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations under this Agreement, (g) with the prior written consent of a
Responsible Officer of the Borrower, or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each of the Lenders agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

-69-



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant to the terms of this Agreement or any other Loan Document
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

-70-



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT COURT OF NEW YORK, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT

 

-71-



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16 USA PATRIOT Act Notice. Each of the Lenders that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

[SIGNATURE PAGES FOLLOW]

 

-72-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GEORGIA-PACIFIC CORPORATION By:  

/s/ Tyler L. Woolson

--------------------------------------------------------------------------------

Name:   Tyler L. Woolson Title:  

Senior Vice President - Finance
and Strategy and Treasurer

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent, Syndication Agent and
        Documentation Agent

By:

 

/s/ Walter A. Jackson

--------------------------------------------------------------------------------

Name:

 

Walter A. Jackson

Title:

 

Authorized Signatory

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender

By:

 

/s/ Walter A. Jackson

--------------------------------------------------------------------------------

Name:

 

Walter A. Jackson

Title:

 

Authorized Signatory

 

Credit Agreement Signature Page